Stephens, J.
This being a claim case, and the entry of levy failing to show that the property at the time of the levy was found in the possession of the defendant in execution, the magistrate before whom the case was tried by a jury erred in ruling, in the presence of the jury, that the burden of proof was upon the claimant. The court, therefore, erred in not sustaining the certiorari. Singer Sewing Machine Co. v. Crawford, 34 Ga. App. 719 (131 S. E. 103).

Judgment reversed.


Jenhins, P. J., and Bell, J., concur.